Exhibit 10.12

Annual Cash Compensation of Executive Officers

Base Salaries and 2008 Bonus Payments. The executive officers of Stereotaxis,
Inc. (the “Company”) have their base salaries determined yearly by the
Compensation Committee (the “Committee”) of the Board of Directors. The
executive officers are all “at will” employees, and each have written employment
agreements which are filed, as required, as exhibits to reports filed by the
Company under the Securities Exchange Act of 1934. On February 18, 2009, the
Compensation Committee determined that the 2009 annual salaries for executive
officers of the Company would not increase from the 2008 amounts and that
payments would be made under the Company’s 2008 bonus program (the “2008
Program”) to the executive officers of the Company as set forth below. The 2008
Program was designed to reward the accomplishments of these officers on behalf
of the Company in 2008 pursuant to and consistent with the objective of the
Company’s bonus plan, as determined by the Committee. The bonus plan performance
measures included operating and financial goals, including orders and revenue,
expense and clinical adoption. The 2009 salaries and 2008 bonuses are summarized
in the following table:

 

     2009 Salary    2008 Bonus

Douglas Bruce

Chief Technology/Operations Officer

   $ 295,000    $ 30,000

Bevil J. Hogg

Former Chief Executive Officer (1)

     N/A    $ 50,000

Michael Kaminski

President & Chief Executive Officer (2)

   $ 400,000    $ 50,000

Louis Ruggiero

Chief Commercial Officer

   $ 300,000    $ 21,452

James Stolze

Vice President & Chief Financial Officer

   $ 310,000    $ 30,000

Melissa Walker

Senior Vice President, Regulatory, Quality & Compliance

   $ 235,000    $ 30,000

 

(1)

Between January 1, 2008 and December 31, 2008 Mr. Hogg served as the Company’s
Chief Executive Officer. Mr. Hogg continues to serve as a Director.

(2)

Between January 1, 2008 and December 31, 2008 Mr. Kaminski served as the
Company’s President & Chief Operating Officer. Effective January 1, 2009
Mr. Kaminski was appointed to his current position as the Company’s President &
Chief Executive Officer. Mr. Kaminski also serves as a Director.

The Company intends to provide additional information regarding other
compensation awarded to the named executive officers in respect of and during
the 2008 fiscal year in the proxy statement for its 2009 annual meeting of
stockholders, which is expected to be filed with the Securities and Exchange
Commission in April 2009.